1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10
11   JOSE LORENZO MORALES,                        )   Case No.: 1:17-cv-01673-JLT (PC)
                                                  )
12                 Plaintiff,                     )   NOTICE AND ORDER THAT INMATE JOSE
                                                  )   LORENZO MORALES, CDC #AT-8729, IS NO
13          v.                                    )   LONGER NEEDED AS A WITNESS IN THESE
                                                  )   PROCEEDINGS, AND THE WRIT OF HABEAS
14   R. TORRES, et al.,
                                                  )   CORPUS AD TESTIFICANDUM IS
15                 Defendant.                     )   DISCHARGED
                                                  )
16                                                )

17
18          The settlement conference in this matter concluded on March 19, 2019. Plaintiff inmate Jose
19   Lorenzo Morales, CDC #AT-8729, is no longer needed by the Court as a witness in these proceedings.
20   Accordingly, the writ of habeas corpus ad testificandum as to this inmate is DISCHARGED.
21
22   IT IS SO ORDERED.
23
        Dated:    March 19, 2019                            /s/ Jennifer L. Thurston
24                                                    UNITED STATES MAGISTRATE JUDGE

25
26
27
28
